DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because they amount to an abstract idea related to: MPEP 2106 - Patent Subject Matter Eligibility requires the following test in section III. Summary of Analysis and Flowchart. 

For Claim 1, the claim a method for vessel plaque analysis, comprising: receiving a set of images along a vessel acquired by a medical imaging device; determining a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points based on the set of images; detecting plaques based on the sequence of image patches using a first learning network, wherein the first learning network includes an encoder configured to extract feature maps based on the sequence of image patches and a plaque range generator configured to generate a start position and an end position of each plaque based on the extracted feature maps; and classifying each detected plaque and determining a stenosis degree for the detected plaque, using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps.
The limitation of a method for vessel plaque analysis as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user mentally analyzing a image of a plaque.
Similarly, the limitation of receiving a set of images along a vessel acquired by a medical imaging device;  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user being handed images.
Similarly, the limitation of determining a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points based on the set of images as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually determining a centerline.
Similarly, the limitation of detecting plaques based on the sequence of image patches using a first learning network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “First learning network”  would represent generic computer components in the plaque analysis arts.
Similarly, the limitation of wherein the first learning network includes an encoder configured to extract feature maps based on the sequence of image patches and a plaque range generator configured to generate a start position and an end position of each plaque based on the extracted feature maps as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “encoder” and “plaque range generator”  would represent generic computer components in the plaque analysis arts.
Similarly, the limitation of and classifying each detected plaque and determining a stenosis degree for the detected plaque. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user classifying and determining stenosis degrees of images.
Similarly, the limitation of using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “Second learning network” would represent generic computer components in the plaque analysis arts.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – the processing circuit. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the first learning network, encoder, plaque range generator, and second learning network amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For Claim 15, the claim a system for vessel plaque analysis, wherein the system includes: an interface configured to receive a set of images along a vessel acquired by a medical imaging device; and a processor configured to: reconstruct a 3D model of the vessel based on the set of images of the vessel; extract a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points; detect plaques based on feature maps extracted from the sequence of image patches and generate a start position and an end position of each plaque based on the extracted feature maps, using a first learning network; and classify each detected plaque and determine a stenosis degree for each detected plaque, using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps.
The limitation of a system for vessel plaque analysis, wherein the system includes: an interface configured to receive a set of images along a vessel acquired by a medical imaging device, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “interface” and “medical imaging device”  would represent generic computer components in the plaque analysis arts.
Similarly, the limitation of a processor configured to: reconstruct a 3D model of the vessel based on the set of images of the vessel; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “processor”  would represent generic computer components in the plaque analysis arts.
Similarly, the limitation of extract a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually determining a centerline, and image patches.
Similarly, the limitation of detecting plaques based on the sequence of image patches using a first learning network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “First learning network”  would represent generic computer components in the plaque analysis arts.
Similarly, the limitation of classify each detected plaque and determine a stenosis degree for each detected plaque,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user classifying and determining stenosis degrees of images.
Similarly, the limitation using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “Second learning network” would represent generic computer components in the plaque analysis arts.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – the processing circuit. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the interface, medical imaging device, processor, first learning network, encoder, plaque range generator, and second learning network amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For Claim 20, the claim a non-transitory computer-readable storage medium having computer-executable instructions stored thereon, wherein the computer-executable instructions, when executed by a processor, perform a method for vessel plaque analysis, the method comprising: receiving a set of images along a vessel acquired by a medical imaging device; determining a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points based on the set of images; detecting plaques based on the sequence of image patches using a first learning network, wherein the first learning network includes an encoder configured to extract feature maps based on the sequence of image patches and a plaque range generator configured to generate a start position and an end position of each plaque based on the extracted feature maps; and classifying each detected plaque and determining a stenosis degree for the detected plaque, using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps.
The limitation of a non-transitory computer-readable storage medium having computer-executable instructions stored thereon, wherein the computer-executable instructions, when executed by a processor, perform a method for vessel plaque analysis, the method comprising, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “non-transitory computer-readable storage medium” and “processor”  would represent generic computer components in the plaque analysis arts.
Similarly, the limitation of receiving a set of images along a vessel acquired by a medical imaging device;  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user being handed images.
Similarly, the limitation of determining a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points based on the set of images as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually determining a centerline.
Similarly, the limitation of detecting plaques based on the sequence of image patches using a first learning network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “First learning network”  would represent generic computer components in the plaque analysis arts.
Similarly, the limitation of wherein the first learning network includes an encoder configured to extract feature maps based on the sequence of image patches and a plaque range generator configured to generate a start position and an end position of each plaque based on the extracted feature maps as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “encoder” and “plaque range generator”  would represent generic computer components in the plaque analysis arts.
Similarly, the limitation of and classifying each detected plaque and determining a stenosis degree for the detected plaque. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user classifying and determining stenosis degrees of images.
Similarly, the limitation of using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “Second learning network” would represent generic computer components in the plaque analysis arts.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – the processing circuit. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the non-transitory computer-readable storage medium, processor,  first learning network, encoder, plaque range generator, and second learning network amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 7, 14- 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 20220215541 A1), in view of Zreik et al (A Recurrent CNN for Automatic Detection and Classification of Coronary Artery Plaque and Stenosis in Coronary CT Angiography, 06/2019).
Regarding Claim 1 Paul teaches a method for vessel plaque analysis, “The present invention relates to a computer-implemented method for automatically detecting the presence or absence of a coronary lesion and classifying it by assigning a value as a function of its severity,” [0001] comprising: 
receiving a set of images along a vessel acquired by a medical imaging device; “The first step of said method is a step of receiving at least one curvilinear or stretched multiplanar medical image of computed tomography (X-scanner) of said patient including a coronary artery of interest.” [0068]
determining a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points based on the set of images; “A multiplanar image is a reconstructed image from the centerline of a tubular anatomical structure such as a coronary artery. The major axis of the plane of the image is then aligned with the anatomical structure along this centerline.” [0068]
detecting plaques based on the sequence of image patches using a first learning network, “The second step of the method is a step of determining one value according to CAD-RADS classification … of a coronary lesion on said image or on a portion of said image by using a first trained deep neural network applied directly to the detected images or portions of images.” [0069]
and classifying each detected plaque and determining a stenosis degree for the detected plaque, “At this day, no automatic classification based on CAD-RADS was not proposed. Such automatic detection, which appears to be reliable on a first basis of 10000 images, can facilitate the daily work of interpretation of the radiologists or cardiologists … CAD-RADS 1: plaque<25%, CAD-RADS 2: plaque between 25 and 49%, CAD-RADS 3: 50-69% stenosis, CAD-RADS 4: 70-99% stenosis” [0081]
Paul does not teach wherein the first learning network includes an encoder configured to extract feature maps based on the sequence of image patches and a plaque range generator configured to generate a start position and an end position of each plaque based on the extracted feature maps; using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps.
Zreik teaches wherein the first learning network includes an encoder configured to extract feature maps based on the sequence of image patches “This definition enables the RCNN, built from a 3D convolutional neural network (CNN) and a recurrent neural network (RNN) connected in series [24], to extract image features from smaller volumes regardless of plaque length” (Page 1589 Paragraph 5)
and a plaque range generator configured to generate a start position and an end position of each plaque based on the extracted feature maps; “Consequently, the identified start- and end-points of the automatically detected plaque and stenosis are not in full agreement with the reference annotations” (Page 1597 Paragraph 5)
using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps. “To analyze different sequence lengths and to aggregate the features extracted by the CNN into one vector, a global max pooling layer was employed after the CNN. This layer was subsequently connected to two FC layers instead of the GRUs” (Page 1595 Paragraph 1)
Paul and Zreik et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul with feature detection as taught by Zerik et al because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Regarding Claim 15 Paul teaches system for vessel plaque analysis, “This system therefore allows, in a single examination of coronary angiography, to provide reliable results advantageously allowing to assist in the diagnosis and subsequently to adapt a therapeutic pipe.” [0059] wherein the system includes: 
an interface configured to receive a set of images along a vessel acquired by a medical imaging device; “By semi-automatic extraction of the image, it must be understood a measure obtained by pre-creating centerlines from the pointing of a vessel by the user. At each point of the vessel, the values of the minimum diameter and the surface of the vessel are displayed by an algorithm on the radiological workstation” [0108]
extract a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points; “A multiplanar image is a reconstructed image from the centerline of a tubular anatomical structure such as a coronary artery. The major axis of the plane of the image is then aligned with the anatomical structure along this centerline.” [0068]
and classify each detected plaque and determine a stenosis degree for each detected plaque, “At this day, no automatic classification based on CAD-RADS was not proposed. Such automatic detection, which appears to be reliable on a first basis of 10000 images, can facilitate the daily work of interpretation of the radiologists or cardiologists … CAD-RADS 1: plaque<25%, CAD-RADS 2: plaque between 25 and 49%, CAD-RADS 3: 50-69% stenosis, CAD-RADS 4: 70-99% stenosis” [0081]
Paul does not teach a processor configured to: reconstruct a 3D model of the vessel based on the set of images of the vessel; detect plaques based on feature maps extracted from the sequence of image patches  and generate a start position and an end position of each plaque based on the extracted feature maps, using a first learning network; using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps.
Zreik teaches a processor configured to: reconstruct a 3D model of the vessel based on the set of images of the vessel; “To perform an automatic analysis, a multi-task recurrent convolutional neural network is applied on coronary artery MPR images. First, a 3D convolutional neural network is utilized to extract features along the coronary artery” (Abstract)
detect plaques based on feature maps extracted from the sequence of image patches  “algorithms that exploit machine learning for stenosis detection first compute a number of features along the centerline of an artery to describe local image intensities and arterial geometry. Subsequently, they use a supervised classifier to detect and quantify stenosis” (Page 1589 Paragraph 3)
and generate a start position and an end position of each plaque based on the extracted feature maps, using a first learning network; “Consequently, the identified start- and end-points of the automatically detected plaque and stenosis are not in full agreement with the reference annotations” (Page 1597 Paragraph 5)
using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps. “To analyze different sequence lengths and to aggregate the features extracted by the CNN into one vector, a global max pooling layer was employed after the CNN. This layer was subsequently connected to two FC layers instead of the GRUs” (Page 1595 Paragraph 1)
Paul and Zreik et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul with feature detection as taught by Zerik et al because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Regarding Claim 20 Paul teaches a non-transitory computer-readable storage medium having computer-executable instructions stored thereon, “and a non-transitory computer-readable medium storing computer-readable program instructions for automatically detecting the presence or absence of a coronary lesion” [0035]
wherein the computer-executable instructions, when executed by a processor, perform a method for vessel plaque analysis, , “and a non-transitory computer-readable medium storing computer-readable program instructions for automatically detecting the presence or absence of a coronary lesion” [0035], “comprising execution by a computer-readable program instruction processor having the effect of performing the following operations:” [0057] the method comprising: 
receiving a set of images along a vessel acquired by a medical imaging device; “The first step of said method is a step of receiving at least one curvilinear or stretched multiplanar medical image of computed tomography (X-scanner) of said patient including a coronary artery of interest.” [0068]
determining a sequence of centerline points along the vessel and a sequence of image patches at the respective centerline points based on the set of images; “A multiplanar image is a reconstructed image from the centerline of a tubular anatomical structure such as a coronary artery. The major axis of the plane of the image is then aligned with the anatomical structure along this centerline.” [0068]
detecting plaques based on the sequence of image patches using a first learning network, “The second step of the method is a step of determining one value according to CAD-RADS classification … of a coronary lesion on said image or on a portion of said image by using a first trained deep neural network applied directly to the detected images or portions of images.” [0069]
and classifying each detected plaque and determining a stenosis degree for the detected plaque, “At this day, no automatic classification based on CAD-RADS was not proposed. Such automatic detection, which appears to be reliable on a first basis of 10000 images, can facilitate the daily work of interpretation of the radiologists or cardiologists … CAD-RADS 1: plaque<25%, CAD-RADS 2: plaque between 25 and 49%, CAD-RADS 3: 50-69% stenosis, CAD-RADS 4: 70-99% stenosis” [0081]
Paul does not teach wherein the first learning network includes an encoder configured to extract feature maps based on the sequence of image patches and a plaque range generator configured to generate a start position and an end position of each plaque based on the extracted feature maps; using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps.
Zreik teaches wherein the first learning network includes an encoder configured to extract feature maps based on the sequence of image patches “This definition enables the RCNN, built from a 3D convolutional neural network (CNN) and a recurrent neural network (RNN) connected in series [24], to extract image features from smaller volumes regardless of plaque length” (Page 1589 Paragraph 5)
and a plaque range generator configured to generate a start position and an end position of each plaque based on the extracted feature maps; “Consequently, the identified start- and end-points of the automatically detected plaque and stenosis are not in full agreement with the reference annotations” (Page 1597 Paragraph 5)
using a second learning network reusing at least part of parameters of the first learning network and the extracted feature maps. “To analyze different sequence lengths and to aggregate the features extracted by the CNN into one vector, a global max pooling layer was employed after the CNN. This layer was subsequently connected to two FC layers instead of the GRUs” (Page 1595 Paragraph 1)
Paul and Zreik et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul with feature detection as taught by Zerik et al because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

 Regarding claims 2 and 16 Paul and Zreik et al teach the invention substantially as claimed with respect to claims 1 and 15. Additionally Paul teaches wherein the vessel includes any one of a coronary artery, a carotid artery, an abdominal aorta, a cerebral vessel, an ocular vessel, and a femoral artery, “a step of receiving at least one curvilinear or stretched multiplanar medical image of computed tomography (X-scanner) of a coronary artery of said patient” [0053]
wherein the set of images received are CTA images of the vessel acquired by a computer tomography angiography (CTA) device. “Coronary angiography (CCTA) is a sensitive method for the detection of coronary lesions (plaque or stenosis), allowing in practice to spread out a coronary lesion when the examination is normal.” [0027]

Regarding claim 3 Paul and Zreik et al teach the invention substantially as claimed with respect to claim 1. Additionally Paul teaches wherein classifying each detected plaque further comprises determining parameters related to at least one of positive reconstruction, vulnerability, and napkin ring sign for each detected plaque. “in which the possible presence of a vulnerable plaque was detected by a recognized expert. After training, the presence of a vulnerable plaque is asserted according to a probability threshold (between 0 and 1)” [0181]

Regarding claim 4 Paul and Zreik et al teach the invention substantially as claimed with respect to claim 1. Additionally Paul teaches wherein the image patch at each centerline point is one of a 2D image patch orthogonal to the center line at the corresponding centerline point, a stack of 2D slice image patches along the center line around the corresponding centerline point, or a 3D image patch around the corresponding centerline point. “A multiplanar image is a reconstructed image from the centerline of a tubular anatomical structure such as a coronary artery. The major axis of the plane of the image is then aligned with the anatomical structure along this centerline. This allows to include the structure (here a coronary artery) in a single image.” [0068], Where the major axis of the image would be orthogonal to the center line, because Paul states. “This allows to include the structure (here a coronary artery) in a single image.” [0068]

Regarding claim 5 Paul and Zreik et al teach the invention substantially as claimed with respect to claim 1. However Paul does not teach wherein the encoder includes a convolutional layer and a pooling layer
Zerik teaches wherein the encoder includes a convolutional layer and a pooling layer, “The CNN consists of three convolutional layers with kernels of 3×3×3 elements, with 32, 64, 128 filters, respectively. Each convolutional layer is followed by a 2×2×2 max-pooling layer and batch normalization [35].” (Page 1591 Paragraph 2)
wherein a convolution kernel of the convolution layer has a same dimension as the image patch. “CNN extracts features out of 25 × 25 × 25 voxels cubes” (Page 1591 Figure 3), “The CNN consists of three convolutional layers with kernels of 3×3×3 elements, with 32, 64, 128 filters, respectively.” (Page 1591 Paragraph 2)
Paul and Zreik et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul with layer methodology as taught by Zerik et al because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Regarding claim 6 Paul and Zreik et al teach the invention substantially as claimed with respect to claim 1 and 5. Additionally Paul teaches wherein the first learning network has multiple input channels, “a/Nine MPR images of a same artery with positive ranked stenosis “+” by the neural network are input to the algorithm.” [0134], “at least one input adapted to receiving at least one curved or stretched multiplanar medical image of computed tomography (X-scanner), of a coronary artery of said patient;” (Claim 24), This indicates the first learning network would have at least two inputs. wherein the method further comprises: 
resizing a set of image patches of different sizes at respective center points to a same size; and stacking the set of resized image patches into the multiple input channels. “A multiplanar image is a reconstructed image from the centerline of a tubular anatomical structure such as a coronary artery. The major axis of the plane of the image is then aligned with the anatomical structure along this centerline. This allows to include the structure (here a coronary artery) in a single image…  The axis of the vessel may also be stretched by projection in a fixed direction. The visualization may take place on a 360° rotation axis in the two cases” [0068]

Regarding claims 7 and 17 Paul and Zreik et al teach the invention substantially as claimed with respect to claims 1 and 15. However Paul does not teach wherein the image patch is a 3D image patch, wherein the encoder sequentially includes multiple 3D convolutional layers and pooling layers, wherein each 3D convolution layer includes multiple 3D convolution kernels, wherein the method further comprises: respectively extracting feature maps in stereotactic space and each coordinate plane; concatenating feature maps extracted by the 3D convolution kernels; and feeding the concatenated feature map to the corresponding pooling layer.
Zerik Teaches wherein the image patch is a 3D image patch, “a 3D CNN that computes image features from 3D volumes extracted along the coronary artery centerline.” (Page 1596 Paragraph 5)
wherein the encoder sequentially includes multiple 3D convolutional layers and pooling layers, “The CNN consists of three convolutional layers with kernels of 3×3×3 elements, with 32, 64, 128 filters, respectively. Each convolutional layer is followed by a 2 × 2 × 2 max-pooling layer and batch normalization [35]” (Page 1591 Paragraph 2)
wherein each 3D convolution layer includes multiple 3D convolution kernels, “The CNN consists of three convolutional layers with kernels of 3×3×3 elements” (Page 1591 Paragraph 2)
wherein the method further comprises: respectively extracting feature maps in stereotactic space and each coordinate plane; .“The CNN extracts image features for each element of the sequence independently” (Page 1591 Paragraph 2),  “The RCNN utilizes a 3D CNN that computes image features from 3D volumes extracted along the coronary artery centerline.” (Page 1596 Paragraph 5), Where the CNN would be able to extract features in a 3D space, which would be equivalent to extracting feature maps in stereotactic space and each coordinate plane.
concatenating feature maps extracted by the 3D convolution kernels; “The RCNN analyzes the vicinity along the artery centerline, which is defined as a sequence of small volumes along the centerline. This definition enables the RCNN, built from a 3D convolutional neural network (CNN) and a recurrent neural network (RNN) connected in series [24],” “The CNN extracts image features” (Page 1591 Paragraph 2)
and feeding the concatenated feature map to the corresponding pooling layer. “To analyze different sequence lengths and to aggregate the features extracted by the CNN into one vector, a global max pooling layer was employed after the CNN. This layer was subsequently connected to two FC layers instead of the GRUs” (Page 1595 Paragraph 1)
Paul and Zreik et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul with layer methodology as taught by Zerik et al because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Regarding claims 14 and 19 Paul and Zreik et al teach the invention substantially as claimed with respect to claims 1 and 15. However Paul does not teach, wherein the first learning network and the second learning network are jointly trained using a multi-task loss function.
Zreik teaches  wherein the first learning network and the second learning network are jointly trained using a multi-task loss function. “To perform the automatic comprehensive analysis, a multi-task recurrent convolutional neural network (RCNN)” (Page 1589 Paragraph 4) “During training, mini-batches of 36 sequences (i.e. segments) were used to minimize the loss function with Adam optimizer [38]” (Page 1592 Paragraph 9)
Paul and Zreik et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul with training methodology as taught by Zerik et al because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Claims 8, 9, 10, 11, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 20220215541 A1), in view of Zreik et al (A Recurrent CNN for Automatic Detection and Classification of Coronary Artery Plaque and Stenosis in Coronary CT Angiography, 06/2019). as applied to claims 1, 2, 3, 4, 5, 6, 7, 14, 15, 16, 17, 19, and 20  above, and further in view of Wolterink et al (Coronary artery centerline extraction in cardiac CT angiography using a CNN-based orientation classifier, 2019)

Regarding claims 8 and 18 Paul and Zreik et al teach the invention substantially as claimed with respect to claims 1 and 15. However Paul does not teach wherein the image patch is a 2D image patch determining a probability related parameter of existence of a plaque in the 2D image patch at each centerline point based on the extracted feature maps; determining the centerline points associated with the existence of the plaque based on the probability related parameters; combining a set of consecutive centerline points associated with the existence of the plaque; and designating the first centerline point and the last centerline point in the set of consecutive centerline points as the start position and the end position of the plaque.
Wolterink teaches wherein the image patch is a 2D image patch, “Images in CAT08 were acquired on a 64-slice CT scanner” (Page 47 Paragraph 7)
determining a probability related parameter of existence of a plaque in the 2D image patch at each centerline point based on the extracted feature maps; “The tracker automatically identifies the proximal and distal end- point of the centerline based on the entropy in the probability distribution provided by the CNN” (Page 58 Paragraph 1), CNN architecture uses full resolution feature maps throughout its architecture instead of downsampling layers. (Page 48 Paragraph 6)
determining the centerline points associated with the existence of the plaque based on the probability related parameters; “The tracker terminates if the entropy of the selected probability distribution crosses a threshold value θH = 0.9. This may happen when the tracker encounters the coronary ostium or the end of the coronary artery. However, stenotic areas, areas with low image contrast or locations affected by stepping artifacts may also lead to high entropy values.” (Page 50 Paragraph 6)
combining a set of consecutive centerline points associated with the existence of the plaque; “The tracker automatically identifies the proximal and distal end- point of the centerline based on the entropy in the probability distribution provided by the CNN” (Page 58 Paragraph 1)
and designating the first centerline point and the last centerline point in the set of consecutive centerline points as the start position and the end position of the plaque. “The tracker automatically identifies the proximal and distal end- point of the centerline based on the entropy in the probability distribution provided by the CNN” (Page 58 Paragraph 1) “The tracker will first follow the centerline in the direction d0 until termination, and then in the direction d′0 until termination” (Page 50 Paragraph 4)
Paul, Zreik et al, and Wolterink et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul and Zerik with probability methodology as taught by Wolterink et al because CNNs have recently demonstrated the ability to derive useful features from image data in a wide range of medical image analysis task … specifically, they have shown the ability to learn data representations for vessel segmentation in retinal fundus images … or cardiac CT … This suggests that CNNs could also be used to determine vessel centerlines. In this work, we propose a CNN that learns to identify the coronary centerline direction and lumen radius directly from image data only.

Regarding claim 9 Paul,  Zreik et al, and  Wolterink et al teach the invention substantially as claimed with respect to claim 8. However Paul does not teach wherein the second learning network includes one or more fully connected layers that reuse the feature maps extracted by the encoder at the centerline points associated with the existence of the plaque
wherein the second learning network includes one or more fully connected layers that reuse the feature maps extracted by the encoder at the centerline points associated with the existence of the plaque. “To analyze different sequence lengths and to aggregate the features extracted by the CNN into one vector, a global max pooling layer was employed after the CNN. This layer was subsequently connected to two FC layers instead of the GRUs” (Page 1595 Paragraph 1)
Paul, Zreik et al, and Wolterink et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul and Wolterink et al with layer methodology as taught by Zerik because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Regarding claim 10 Paul,  Zreik et al, and  Wolterink et al teach the invention substantially as claimed with respect to claim 8. However Paul does not teach wherein the probability related parameter is determined using a first recurrent neural network (RNN) or convolutional RNN layer, and one or more fully connected layers.
wherein the probability related parameter is determined using a first recurrent neural network (RNN) or convolutional RNN layer, and one or more fully connected layers. “a label for stenosis was defined for each centerline point by the class having the highest probability in each task separately” (Page 1593 Paragraph 1),  “The CNN consists of three convolutional layers with kernels of 3×3×3 elements, with 32, 64, 128 filters, respectively. Each convolutional layer is followed by a 2 × 2 × 2 max-pooling layer and batch normalization [35]” (Page 1591 Paragraph 2)
Paul, Zreik et al, and Wolterink et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul and Wolterink et al with layer methodology as taught by Zerik because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Regarding claim 11 Paul,  Zreik et al, and  Wolterink et al teach the invention substantially as claimed with respect to claim 8. Additionally Paul teaches determining a plaque length of the plaque; “These anatomical criteria include, in particular, the degree of stenosis on the surface or in diameter, the minimum diameter, the minimum luminal surface, or the length of the stenosis.” [0049]
However Paul does not teach selecting a centerline point whose probability related parameter exceeds a threshold as a center of the plaque; and determining the start position and the end position of the plaque based on the position of the selected centerline point and the plaque length.
Zerik teaches selecting a centerline point whose probability related parameter exceeds a threshold as a center of the plaque; “The output probabilities for plaque and stenosis were then assigned to the center of the evaluated sequence.”(Page 1592 Paragraph 9)
and determining the start position and the end position of the plaque based on the position of the selected centerline point and the plaque length. “In the presented work, we employ only weakly annotated reference (start- and end-points of a lesion with a single label for all voxels in that lesion) to detect and characterize the plaque” (Page 1589 Paragraph 4)
Paul, Zreik et al, and Wolterink et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul and Wolterink et al with endpoint methodology as taught by Zerik because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Regarding claim 12 Paul,  Zreik et al, and  Wolterink et al teach the invention substantially as claimed with respect to claim 8. However Paul does not teach refining the start and end positions of the plaque based on the feature maps extracted by the encoder for the 2D image patches at the centerline points associated with the existence of the plaque. 
Wolterink teaches refining the start and end positions of the plaque based on the feature maps extracted by the encoder for the 2D image patches at the centerline points associated with the existence of the plaque. “The tracker automatically identifies the proximal and distal end- point of the centerline based on the entropy in the probability distribution provided by the CNN” (Page 58 Paragraph 1),  “hyperparameters such as the number of feature maps per layer could be tuned.” (Page 58 Paragraph 5)
Paul, Zreik et al, and Wolterink et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul and Zerik with endpoint methodology as taught by Wolterink et al because CNNs have recently demonstrated the ability to derive useful features from image data in a wide range of medical image analysis task … specifically, they have shown the ability to learn data representations for vessel segmentation in retinal fundus images … or cardiac CT … This suggests that CNNs could also be used to determine vessel centerlines. In this work, we propose a CNN that learns to identify the coronary centerline direction and lumen radius directly from image data only.

Regarding claim 13 Paul,  Zreik et al, and  Wolterink et al teach the invention substantially as claimed with respect to claims 8 and 10. However Paul does not teach refining the start and end positions of the plaque, by using a second RNN or convolutional RNN layer and one or more fully connected layers reusing a sub-network in the one or more fully connected layers used to determine the probability related parameter
Zerik teaches refining the start and end positions of the plaque, by using a second RNN or convolutional RNN layer and one or more fully connected layers reusing a sub-network in the one or more fully connected layers used to determine the probability related parameter. “a label for stenosis was defined for each centerline point by the class having the highest probability in each task separately” (Page 1593 Paragraph 1),  “The CNN consists of three convolutional layers with kernels of 3×3×3 elements, with 32, 64, 128 filters, respectively. Each convolutional layer is followed by a 2 × 2 × 2 max-pooling layer and batch normalization [35]” (Page 1591 Paragraph 2)
Paul, Zreik et al, and Wolterink et al are all considered to be analogous to the claimed invention because they are in the same field of artery machine learning analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paul and Wolterink et al with layer methodology as taught by Zerik because they propose to jointly classify plaque and stenosis, while previously proposed methods have detected either plaque or stenosis. Secondly, unlike previous automatic methods, our method does not require segmentation of the coronary artery lumen and/or wall nor exploiting geometric information about the artery lumen. Instead, it only requires the coronary artery centerline. Thirdly, we are the first to use deep neural networks to approach the task of coronary artery plaque and stenosis analysis. (Page 1589 Paragraph 4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Friday 7:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793